Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment to the claims filed July 5, 2022. Applicant has cancelled claims 2, 5-53; amended claims 1, 54-58, 60-65, 68-73, 75-80, 83, and 85; and added new claims 86-87. By entry of the below Examiner’s amendment, claims 1, 3-4, 54-87 are allowed.

	Examiner’s Amendment - Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Jennifer J. Chheda, on 08/29/2022.

	Claim 1 is amended as:
	An adeno-associated virus (AAV) comprising,
	a capsid protein and a transgene, wherein the capsid protein comprises an amino acid sequence that is at least 95% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28; and wherein the transgene comprises a heterologous gene operably linked to a regulatory sequence that controls expression of the heterologous gene in a host cell.



Claim 54 is amended as:
	The AAV of claim 1, wherein the capsid protein comprises an amino acid sequence that is at least 96% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 55 is amended as:
	The AAV of claim 1, wherein the capsid protein comprises an amino acid sequence that is at least 97% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 56 is amended as:
	The AAV of claim 1, wherein the capsid protein comprises an amino acid sequence that is at least 98% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 57 is amended as:
	The AAV of claim 1, wherein the capsid protein comprises an amino acid sequence that is at least 99% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 58 is amended as:
	The AAV of claim 1, wherein the capsid protein comprises an amino acid sequence that is identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 60 is amended as:
 	An adeno-associated virus (AAV) comprising,
	(a) a capsid protein, wherein the capsid protein comprises an amino acid sequence that is at least 95% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28; and
	(b) a nucleic acid sequence comprising AAV inverted terminal repeats and a transgene, wherein the transgene comprises a heterologous gene operably linked to a regulatory sequence that controls the expression of the heterologous gene in a host cell.




Claim 61 is amended as:
	The AAV of claim 60, wherein the capsid protein comprises an amino acid sequence that is at least 96% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 62 is amended as:
	The AAV of claim 60, wherein the capsid protein comprises an amino acid sequence that is at least 97% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 63 is amended as:
	The AAV of claim 60, wherein the capsid protein comprises an amino acid sequence that is at least 98% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.





Claim 64 is amended as:
	The AAV of claim 60, wherein the capsid protein comprises an amino acid sequence that is at least 99% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 65 is amended as:
	The AAV of claim 60, wherein the capsid protein comprises an amino acid sequence that is identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 68 is amended as:
	A vector comprising a nucleic acid sequence encoding an adeno-associated virus (AAV) capsid protein, wherein the capsid protein comprises an amino acid sequence that is at least 95% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28, (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28, or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28, wherein the nucleic acid sequence is operably linked to a heterologous regulatory sequence that controls the expression of the capsid protein in a host cell.



Claim 69 is amended as:
	The vector of claim 68, wherein the AAV capsid comprises an amino acid sequence that is at least 96% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 70 is amended as:
	The vector of claim 68, wherein the AAV capsid comprises an amino acid sequence that is at least 97% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 71 is amended as:
	The vector of claim 68, wherein the AAV capsid comprises an amino acid sequence that is at least 98% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 72 is amended as:
	The vector of claim 68, wherein the AAV capsid comprises an amino acid sequence that is at least 99% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 73 is amended as:
	The vector of claim 68, wherein the AAV capsid comprises an amino acid sequence that is identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 75 is amended as:
	A cultured host cell containing a nucleic acid sequence encoding an AAV capsid protein linked to a heterologous amino acid sequence, wherein the capsid protein comprises an amino acid sequence that is at least 95% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 76 is amended as:
	The cultured host cell of claim 75, wherein the AAV capsid protein comprises an amino acid sequence that is at least 96% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 77 is amended as:
	The cultured host cell of claim 75, wherein the AAV capsid protein comprises an amino acid sequence that is at least 97% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 78 is amended as:
	The cultured host cell of claim 75, wherein the AAV capsid protein comprises an amino acid sequence that is at least 98% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 79 is amended as:
	The cultured host cell of claim 75, wherein the AAV capsid protein comprises an amino acid sequence that is at least 99% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.



Claim 80 is amended as:
	The cultured host cell of claim 75, wherein the AAV capsid protein comprises an amino acid sequence that is identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Claim 83 is amended as:
	A method for producing an AAV viral particle comprising,
	(a) culturing a host cell to produce the AAV viral particle, the cell comprising a nucleic acid sequence encoding a capsid protein, a nucleic acid sequence encoding an AAV rep protein, and a nucleic acid sequence comprising a transgene, wherein the transgene comprises a heterologous gene operably linked to a heterologous regulatory sequence that controls the expression of the heterologous gene in a host cell, and wherein the capsid protein comprises an amino acid sequence that is at least 95% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28; and
	(b) collecting the AAV viral particle from the cell culture.


Claim 85 is amended as:
	An AAV viral particle comprising a capsid protein and a transgene produced by a method comprising:
	(a) culturing a host cell to produce the AAV viral particle, wherein the host cell comprises a nucleic acid sequence encoding the capsid protein, a nucleic acid sequence encoding an AAV rep protein, and a nucleic acid sequence comprising the transgene, wherein the transgene comprises a heterologous gene operably linked to a heterologous regulatory sequence that controls the expression of the heterologous gene in a host cell, and wherein the capsid protein comprises an amino acid sequence that is at least 95% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28; and
	(b) collecting the AAV viral particle from the cell culture.


Claim 86 is amended as:
	The AAV viral particle of claim 85, wherein the AAV capsid protein comprises an amino acid sequence that is at least 98% identical to: (i) the VP1 capsid protein of SEQ ID NO: 28; (ii) the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28; or (iii) the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
	In nature, the VP1, VP2, and VP3 capsid proteins are encoded by overlapping subsequences of the same, single cap gene. See Govindasamy et al. (2013) “Structural Insights into Adeno-Associated Virus Serotype 5” Journal of Virology, Vol. 87, No. 20, p. 11187–11199. Compare to paragraph 109 of the instant specification. The allowed claims recite features that do not occur in nature.
	The prior art does not teach or fairly suggest the VP1 capsid protein of SEQ ID NO: 28, the VP2 capsid protein of amino acids 138-739 of SEQ ID NO: 28, or the VP3 capsid protein of amino acids 206-739 of SEQ ID NO: 28. Closest prior art, US 2016/0215024 A1 to Vandenberghe et al. (published: 07/28/2016; filed: 04/11/2016) discloses an AAV capsid protein according to SEQ ID NO: 13 (737 amino acids in length) that shares 84.9% sequence identity to instant SEQ ID NO: 28 (739 amino acids in length). See paragraph [0005]. See Sequence Search Results, File Name: 20220318_141838_us-16-319-877-28.rapbm, Result No. 14; alignment provided below (Qy - SEQ ID NO: 28 of the instant application; Db - SEQ ID NO: 13 of US 2016/0215024 A1).


    PNG
    media_image1.png
    835
    570
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Election/Restrictions
Rejoinder of Withdrawn Claims:
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 83-84 are hereby rejoined and fully examined for patentability under 37 CFR 1.104, as being directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and IV as set forth in the Requirement for Restriction/Election mailed on 11/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Furthermore, the restriction requirements between Groups I, II, and III as set forth in the Requirement for Restriction/Election mailed on 11/02/2021 are hereby withdrawn, as being directed to processes of using the allowable product. Claims directed to the inventions of Groups II and III have been cancelled.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Maintained Restriction Requirements:
The restriction requirements between Groups I, V, VI, and VII as set forth in the Requirement for Restriction/Election mailed on 11/02/2021 are maintained, there being no allowable generic or linking claim. Claims directed to the inventions of Groups V, VI, and VII have been cancelled. Applicant had elected without traverse of the invention of Group I in the reply filed on 01/28/2022.
The restriction requirement between alternative amino acid sequences encoding the capsid protein (SEQ ID NOs: 15-89) as set forth in the Requirement for Restriction/ Election mailed on 11/02/2021 is maintained, there being no allowable generic or linking claim.  Applicant has elected with traverse the invention of SEQ ID NO: 28 in the reply filed on 01/28/2022.  

	
Priority
	The instant application 16/319,877 was filed on 01/23/2019. This application is a National Stage of International Application No. PCT/US17/43703 filed 07/25/2017, claiming priority based on U.S. Provisional Patent Application No. 62/366,838 filed 07/26/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/05/2022, 07/21/2022, and 08/02/2022 have been considered.

Interview Summary
This Office action includes an attached interview summary.


Withdrawal of Prior Rejections/Objections
	All rejections and/or objections from the previous Office action mailed 04/06/2022 are hereby withdrawn.

Conclusion
Claims 1, 3-4, 54-87 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633